Citation Nr: 0730840	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-20 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1955 to February 1957.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  The veterans claims file 
is now in the jurisdiction of the Oakland, California RO.  In 
July 2005, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is of record.  The 
case was previously before the Board in December 2005 when it 
was remanded for further development.


FINDINGS OF FACT

1. It is not shown that the veteran served in combat.

2. The veteran is not shown to have been exposed to a 
verified non-combat stressor event in service; when PTSD has 
been diagnosed, it was diagnosed based on unverified non-
combat stressor events.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, August 
2004 and December 2005 letters provided certain essential 
notice prior to the readjudication of his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  February 2003, 
August 2004, and December 2005 letters explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit any evidence or 
provide any information he had regarding his claim.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), an April 2006 letter informed the veteran of 
disability rating and effective date criteria.  A May 2007 
supplemental statement of the case readjudicated the claim 
after he submitted more evidence and further development was 
completed.  He has had ample opportunity to 
respond/supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

The veteran's pertinent treatment records have been secured.  
The RO attempted to verify his alleged stressor events in 
April 2006 by sending an inquiry to the United States Army 
and Joint Services Records Research Center (JSRRC) (formerly 
known as the U. S. Armed Services Center for Research of Unit 
Records (USASCRUR)).  As a stressor has not been verified, 
and a threshold requirement is not met, an examination for a 
medical opinion is not necessary.  38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  The veteran has 
not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  
38 C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's service medical records are silent for 
complaints, findings, treatment, or diagnosis relating to 
PTSD.  A clinical finding on January 1957 separation 
examination notes the veteran's psyche was normal.  Service 
personnel records show he served as a tank unit commander 
with the 21st Infantry Regiment in Korea beginning in October 
1955.  

The veteran did not receive any award or decoration 
specifically denoting combat participation and the record 
does not otherwise contain evidence that he engaged in combat 
with the enemy.  Additionally, the veteran has not alleged 
that he engaged in combat with the enemy.  He has stated that 
he served in Korea's demilitarized zone (DMZ) as a tank 
commander and has submitted articles that hostilities 
continued in the DMZ and that many U. S. soldiers died there 
as a result of hostile and combat related actions after the 
official ceasefire on January 31, 1955.  He alleged that it 
was an unstable and hostile environment, and that he had a 
general sense of impending danger while serving there. 

The veteran has also described three specific stressful 
events in service.  He reported the first occurred in 
December 1955, when a Turkish unit behind his tank began 
shooting in the vicinity of his tank during a live fire 
demonstration.  The tank was hit by gunfire and caught fire.  
The veteran exposed himself to being fired upon when he 
opened the hatch of his tank to put out the fire.  The 
gunfire stopped while he was out of the hatch, and he was not 
hit.  The veteran stated that the Turkish unit's gunfire 
damaged the bumper and taillights on his tank.

The second stressful event described by the veteran occurred 
in March or April of 1956.  He was leading his tank unit 
across an unsafe bridge that was too small to fit the tank.  
Instead of trying to cross this bridge, he decided to take 
the tank around the bridge, but it sank and was damaged.  The 
veteran believed the military investigated the event and 
initiated disciplinary proceedings against him.

The veteran reported the third event occurred in August 1955 
when he had to hand carry a live unexploded round to a safe 
distance from the tanks and other soldiers during a live fire 
exercise.  

In April 2006, the RO requested verification of these three 
events from JSRRC.  In March 2007, JSRRC provided the 
following response:  

We reviewed the unit history submitted by the 21st 
Infantry Regiment (21st Inf Regt) for the period 
January 1, 1952 - December 31, 1957.  The history 
verifies that the reporting unit was located in 
Korea and that the 24th Infantry Division (24th Inf 
Div) was the higher headquarters.  We were unable 
to locate records that document the incident 
involving a tank during a fire exercise in August 
- December 1955 or the incident involving water 
damage to a tank in March 1956 as described by 
[the veteran].

As noted above, where a claimed stressor is not related to 
combat, the veteran's testimony alone is not sufficient to 
establish the occurrence of that stressor; it must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Articles submitted by the 
veteran discuss the environment in Korea during the time he 
served there, but he has not alleged that he was involved in 
or witnessed any of the specific events described in these 
articles.  He has not submitted other objective evidence, 
such as a buddy statement, to corroborate his alleged 
stressor events; in a June 2007 statement, he indicated that 
he has been unable to locate any documentation to support his 
alleged stressors.  Without corroboration of the alleged 
events, the stressor element of the PTSD claim remains 
unsatisfied.  As credible supporting evidence that a claimed 
stressor event in service actually occurred is a threshold 
legal requirement for establishing service connection for 
PTSD, the benefit sought on appeal may not be granted.  

The Board notes that a May 2003 report shows that 
psychologist P. S. O. diagnosed PTSD based on the veteran's 
history of stressor events.  However, the validity of such 
diagnosis is dependent on the existence of a verified in-
service stressor.  As the alleged stressors have not been 
verified, an etiological opinion linking the veteran's PTSD 
to these stressors is found to be not probative.  A medical 
opinion premised upon an unsubstantiated account is of no 
probative value and does not serve to verify the occurrences 
described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
see also Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996) 
(finding that an opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor). 

In summary, the record does not show that the veteran engaged 
in combat with the enemy and there is no credible supporting 
evidence of an in-service stressor.  The Board has considered 
the benefit-of-the-doubt doctrine; however, as the threshold 
requirements are not met, the preponderance of the evidence 
is against this claim.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  Hence, the benefit-of-the-doubt doctrine does not 
apply and the claim must be denied.


ORDER

Service connection for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


